DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, 102 section second paragraph, filed 10/17/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20170327219 A1 Alber; Mark R.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5. 6, 10, 12, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200017228 A1 Combs; Cory Michael et al.  and further in view of US 20170327219 A1 Alber; Mark R.
1.	Regarding claim 1, Combs teaches, an aircraft comprising: a fuselage defining a longitudinal axis between a forward end and an aft end (fig. 1, element 101); an electrical system having an electric storage (fig. 1, element 104), wherein the electric storage is positioned within the fuselage (fig. 1) at least one airfoil extending laterally from the fuselage (fig. 3, element 306/308); but fails to teach and a liquid fuel tank positioned within the at least one airfoil, Combs furthermore teaches, wherein the aircraft is a fixed- wing, parallel hybrid aircraft.
However Alber teaches, and a liquid fuel tank positioned within the at least one airfoil (para 0035 “tanks 70 may be provided along the wing structure 14 as needed.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the liquid fuel tanks positioned in the wings taught by Alber in order to have “improved endurance performance” (para 0041).
2.	Regarding claim 2 Combs as modified teaches, the aircraft as recited in Claim 1, further comprising a hybrid electric propulsion system (fig. 4), wherein the electrical system is part of the hybrid electric propulsion system (fig. 1, element 103 dotted lines), wherein the hybrid electric propulsion system includes a heat engine (fig. 4, element 410).
3.	Regarding claim 5 Combs as modified teaches, the aircraft as recited in Claim 2, wherein the hybrid electric propulsion system includes an electric motor (fig. 4, element 402), wherein the electrical system and the electric storage are operatively connected to the electric motor for receiving power therefrom or for supplying power thereto (para 0029 “Electric propulsion system 103 may include a motor 102, one or more batteries 104, one or more first propellers 106 powered by the one or more batteries 104, motor 102, and/or an inverter 109, and/or other components.”).
4.	Regarding claim 6 Combs as modified teaches, The aircraft as recited in Claim 1, wherein the fuselage defines an interior cabin space (fig. 1), wherein the interior cabin space includes a cabin floor (fig. 1) having at least one seat mounted thereon (see annotated fig. 1, seat in cabin), wherein the electrical system includes a plurality of batteries (fig. 1, element 104), wherein the plurality of batteries are mounted on an opposite side of the cabin floor from the at least one seat (fig. 1, element 104 opposite of seat).
[AltContent: textbox (Cabin seat)][AltContent: arrow]
    PNG
    media_image1.png
    412
    776
    media_image1.png
    Greyscale

5.	Regarding claim 10 Combs as modified teaches, the aircraft as recited in Claim 1, further comprising a nacelle mounted to the airfoil (fig. 3, element 306/308).
6.	Regarding claim 12 Combs as modified teaches, the aircraft as recited in Claim 10, further comprising a hybrid electric propulsion system (fig. 4), wherein the electrical system is part of the hybrid electric propulsion system (fig. 1, element 103 dotted lines), wherein the hybrid electric propulsion system includes a heat engine (fig. 4, element 410) and an electric motor (fig. 4, element 402), wherein the electric storage is operatively connected to the electric motor for receiving power therefrom or for supplying power thereto (fig. 1, element 103), and wherein the heat engine and the electric motor are positioned within the nacelle (fig. 4).
7.	Regarding claim 13 Combs as modified teaches the aircraft as recited in Claim 10, Alber teaches, wherein the liquid fuel tank is positioned at least one of inboard of or outboard of the nacelle (para 0035 “tanks 70 may be provided along the wing structure 14 as needed.”)
8.	Regarding claim 17 Combs as modified teaches, the aircraft as recited in Claim 1, wherein the electrical system includes an electric- motor controller (fig. 1, element 107), wherein the fuselage includes an electrical system compartment (fig. 1, element 103) in which the electric-motor controller and the electric storage are positioned.
9. 	Regarding claim 18 Combs as modified teaches, the aircraft as recited in Claim 1, wherein the electric storage includes a plurality of batteries (fig. 1, element 104), wherein the fuselage includes an electrical compartment in which the plurality of batteries are stored (fig. 1, element 103).


Claim(s) 3, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs and Alber as applied to claims above, and further in view of US 20180304753 A1, Vondrell; Randy M. et al.
10.	Regarding claim 3 Combs as modified teaches, the aircraft as recited in Claim 2, wherein the hybrid electric propulsion system includes an electric motor (fig. 4, element 402), but fails to teach, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus.
However Vondrell teaches, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus  (Para 0007).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the Power bus taught by Vondrell in order to “transfer the electric power to the electric propulsion assembly” (para 0006-0008).
11.	Regarding claim 4 Combs as modified teaches, the aircraft as recited in Claim 2, wherein the hybrid electric propulsion system includes an electric motor (fig. 4, element 402), but fails to teach, wherein the electrical system is electrically coupled to the electric motor by way of a 500-volt or greater power bus.
However Vondrell teaches, wherein the electrical system is electrically coupled to the electric motor by way of a 500-volt or greater power bus  (Para 0007).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the Power bus taught by Vondrell in order to “transfer the electric power to the electric propulsion assembly” (para 0006-0008).
12.	Regarding claim 11 Combs as modified teaches, the aircraft as recited in Claim 10, further comprising an electric motor mounted within the nacelle (fig. 4, element 402), but fails to teach, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus.
However Vondrell teaches, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus  (Para 0007).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the Power bus taught by Vondrell in order to “transfer the electric power to the electric propulsion assembly” (para 0006-0008).

Claim(s) 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs and Alber as applied to claims above, and further in view of US 20160009402 A1 Hunter; John William.
13.	Regarding claim 14 Combs as modified teaches, the aircraft as recited in Claim 1, but fails to teach, wherein the fuselage includes at least one opening for providing fluid communication between an area outside of the fuselage and an electrical compartment in which the electric storage is positioned.
However Hunter teaches, wherein the fuselage includes at least one opening (fig. 1, element 110) for providing fluid communication between an area outside of the fuselage and an electrical compartment in which the electric storage is positioned (para 0070).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the vent taught by Hunter in order to cool & protect Combs batteries from overheating (para 1115).
14.	Regarding claim 15 Combs as modified teaches, the aircraft as recited in Claim 1, but fails to teach, wherein the fuselage includes a venting line for fluid communication between an area outside of the fuselage and an electrical compartment in which the electric storage is positioned.
Hunter teaches, wherein the fuselage includes a venting line for fluid communication between an area outside of the fuselage and an electrical compartment in which the electric storage is positioned (fig. 2, element 174).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the vent taught by Hunter in order to cool & protect Combs batteries from overheating (para 1115).
15.	Regarding claim 19 Combs as modified teaches, the aircraft as recited in Claim 1, but fails to teach, wherein the electric storage includes a liquid cooling circuit.
However Hunter teaches, wherein the electric storage includes a liquid cooling circuit (fig. 2, element 174).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the vent taught by Hunter in order to cool & protect Combs batteries from overheating (para 1115).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Combs and Alber as applied to claims above, and further in view of US 20090050741 A1 Muller; Rainer.
16.	Regarding claim 15 Combs as modified teaches, the aircraft as recited in Claim 1, but fails to teach, wherein the fuselage includes an electrical compartment in which the electric storage is positioned, wherein the electrical compartment includes a lining that is at least one of fire proof or fire resistant.
However Muller teaches, wherein the fuselage includes an electrical compartment in which the electric storage is positioned, wherein the electrical compartment includes a lining that is at least one of fire proof or fire resistant (fig. 3, element 100).\
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the fire protection taught by Muller in order To provide a fire barrier to the passenger cabin for protection. (para 0002).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Combs and Alber as applied to claims above, and further in view of US 20200290742 A1 Kumar; Ashish Andrew et al.
17.	Regarding claim 20 Combs as modified teaches, The aircraft as recited in Claim 1, further comprising a hybrid electric propulsion system (fig. 4), wherein the electrical system is part of the hybrid electric propulsion system (fig. 1, element 103), wherein the hybrid electric propulsion system includes a heat engine (fig. 4, element 410)and an electric motor (fig. 4, element 402), but fails to teach, the aircraft further comprising a 28V aircraft power system connected to the hybrid electric propulsion system for generating 28V of aircraft power supply for aircraft systems.
However Kumar teaches, the aircraft further comprising a 28V aircraft power system connected to the hybrid electric propulsion system for generating 28V of aircraft power supply for aircraft systems (para 0385, “The latter operates at a low voltage, e.g., 28V”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Combs with the low voltage taught by Kumar in order to power critical avionics systems, (para 0385).

Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as that taught by Combs is a parallel hybrid aircraft with batteries under cabin flooringIt would have not been obvious to one of ordinary skill in the art to add the battery mounting into the parallel hybrid aircraft without the benefit of the present disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642